IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Pennsylvania Department of Health,               :
                       Petitioner                :
                                                 :
                        v.                       :   No. 1066 C.D. 2021
                                                 :   ARGUED: May 17, 2022
Ed Mahon and Spotlight PA                        :
(Office of Open Records),                        :
                        Respondents              :


BEFORE:         HONORABLE PATRICIA A. McCULLOUGH, Judge
                HONORABLE LORI A. DUMAS, Judge
                HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE LEADBETTER                                           FILED: August 19, 2022

                This petition for review concerns the disclosure under the Right-to-
Know Law1 (RTKL) of data regarding the number of patients certified to receive
medical marijuana under the Medical Marijuana Act (Act)2 for specific conditions
and the required specificity of an affidavit denying the existence of written policies.
The Department of Health appeals from a final determination of the Office of Open
Records (OOR) granting the request of Requestor Ed Mahon, an investigative
reporter, on behalf of Spotlight PA,3 a news outlet (collectively, Respondents), for


    1
        Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-67.3104.

    2
        Act of April 17, 2016, P.L. 84, as amended, 35 P.S. §§ 10231.101 - 10231.2110.

    3
      Per records of the Pennsylvania Department of State, Bureau of Corporations and Charities,
Spotlight PA is a fictitious name registered to The Philadelphia Inquirer, LLC.
the data sought and for written policies describing how the Department tracks the
use of its medical marijuana program. We affirm in part and reverse in part.
               The facts as found by the OOR are undisputed. On June 15, 2021, the
request was filed with the Department seeking two items: first, “[a]ggregate data for
the number of medical marijuana certification issues [sic] for each of the eligible
qualifying conditions” and, second, “[a]ny written policies or procedures describing
how the Department of Health tracks the use of its medical marijuana program,
including which qualifying conditions are certified.”4 (Reproduced Record “R.R.”
at 3a-4a.) The Department denied the request with respect to the first item on the
ground that responsive records are confidential patient information under Section
302(a) of the Act, 35 P.S. § 10231.302(a), and with respect to the second item on the
ground that responsive records do not exist.
               Requestor appealed to the OOR. After the parties filed statements,
briefs, and exhibits in support of their positions, the OOR issued its final
determination granting the request. With respect to the first item requested, the
breakdown of patient data, the OOR rejected the Department’s contention that the
data was confidential under Section 302(a). The OOR explained that under its
reading of Section 302(a), “[a]ny records not confidential under subsection (a), and
not otherwise discussed in subsection [302(b)], are still presumed to be public
records and subject to the RTKL.” [OOR Final Determination, In the Matter of
Mahon v. Pa. Dep’t of Health (Docket No. AP 2021-1296, issued Sept. 2, 2021) at
p.7 (quoting OOR Final Determination, In the Matter of Finnerty v. Pa. Dep’t of


    4
       The request indicates that an email from the Department’s press office had suggested that
the information was tracked. Although that email is referred to at various points in the reproduced
record, it is not included therein.



                                                2
Health (Docket No. AP 2021-1061, issued July 15, 2021)) at p.5.5] The OOR quoted
Finnerty’s discussion as follows:

               The overarching question before the OOR is whether the
               requested information—aggregate data consisting of the
               number of patients broken down by county—is
               “information . . . relating to patients, caregivers[] and other
               applicants . . . .” 35 P.S. § 10231.302(a). It is difficult to
               believe that the General Assembly intended the release of
               aggregate data concerning the medical marijuana program
               to be a crime, and the context of Section 302 does not
               support the Department’s broad interpretation. Subsection
               (a) begins with discussing “a confidential list of patients
               and caregivers,” and concludes by providing a non-
               exhaustive list of examples of records that are subject to
               confidentiality, all of which concern the identification of
               specific patients and caregivers.            The heading of
               subsection (a) is “Patient information.” Based upon this
               context, the OOR can only conclude that subsection (a)
               concerns information and records relating to specific
               patients and caregivers, rather than information in the
               aggregate about the program.

[Id. at 7 (quoting Finnerty) (footnotes from Finnerty omitted)]. Applying Finnerty,
the OOR continued:

               Turning to the instant matter, in Item 1, the Requester
               expressly seeks aggregate data namely, “aggregate data
               for the number of medical marijuana certification [sic]
               issue[d]” for the list of qualifying conditions found in the
               Act. The Department asserts that the requested data “falls
               plainly within the universe of [‘]all information obtained
               by the [D]epartment relating to patients, caregivers and
               other applicants[’]” and is the type of “information
               relating to the patient’s serious medical condition.”
               However, as in Finnerty, Item 1 expressly seeks data of
    5
      The Finnerty final determination granted another request for aggregate patient data, and the
number of medical marijuana patients per county, and is found in the reproduced record. (R.R. at
81a-86a.) The Department has appealed that decision to this Court at Docket No. 1356 C.D. 2021
and the matter is currently pending.


                                                3
             the medical marijuana certifications by category, not
             information that would be related to a specific patient,
             caregiver or applicant certification.

(Id. at 8.) The OOR went on to distinguish the instant case from Feldman v.
Pennsylvania Commission on Crime and Delinquency, 208 A.3d 167 (Pa. Cmwlth.),
appeal denied, 218 A.3d 374 (Pa. 2019) (discussed at pp. 5-6, infra).
             With regard to the second item requested, written policies, the OOR
determined that the Department had failed to prove that responsive records did not
exist, deeming an affidavit submitted by the Department denying the existence of
responsive records to be insufficiently detailed and conclusory.
             On appeal, the Department raises two issues: (1) whether the OOR
erred as a matter of law in concluding that the records requested (the aggregate
number of patients by condition) were not confidential under Section 302(a) of the
Act and (2) whether the OOR erred in disregarding the affidavit as competent
evidence in determining that the Department failed to prove the nonexistence of
responsive records concerning written policies.
             With regard to its first issue, the Department relies upon Section 302(a)
of the Act, which provides as follows:

             (a) Patient information.--The [D]epartment shall maintain
                 a confidential list of patients . . . to whom it has issued
                 identification cards. All information obtained by the
                 [D]epartment relating to patients . . . shall be
                 confidential and not subject to public disclosure,
                 including disclosure under the [RTKL], including:

                (1) Individual identifying information about patients.

                (2) Certifications issued by practitioners.

                (3) Information on identification cards.



                                           4
                    (4) Information provided by the Pennsylvania State
                        Police under section 502(b).

                    (5) Information relating to the patient's serious medical
                        condition.

35 P.S. § 10231.302(a).6 Subsection (b) goes on to list various specific records
which are considered public, none of which pertain in the instant case. See 35 P.S.
§ 10231.302(b).
                The resolution of this issue turns on whether the aggregated number of
patients per condition constitutes “information obtained by the [D]epartment relating
to patients” under Section 302(a). The Department asserts that this prohibition
should be read to prohibit the release of the requested information, citing our
decision in Feldman. In Feldman, a requestor sought a list of individuals from the
Pennsylvania Commission on Crime and Delinquency who were denied crime
victim compensation benefits categorized by demographic data, including
race/ethnicity, gender, age, zip code, and county of residence. 208 A.3d at 169. The
requestor received certain aggregated data concerning victim compensation benefits
awarded but was denied records concerning certain demographic information. Id.
We relied upon the language of Section 709 of the Crime Victims Act,7 in concluding
that all the records requested were confidential. Id. at 174. Section 709(a) provides
that “[a]ll reports, records or other information obtained or produced by the
[Pennsylvania Commission on Crime and Delinquency, Bureau of Victim Services,]
during the processing or investigation of a claim shall be confidential and


    6
       Under Section 305(a) of the RTKL, a record in the possession of a Commonwealth agency
is presumed to be a public record unless it is exempt, inter alia, under state law or regulation. 65
P.S. § 67.305(a).

    7
        Act of November 24, 1998, P.L. 882, as amended, 18 P.S. § 11.709.


                                                 5
privileged,” 18 P.S. § 11.709(a) (emphasis added), and Section 709(b) provides that
“[e]xcept as otherwise provided by law, no person who has had access to a report,
record or any other information under this subsection shall disclose the content of
such a report, record or other information,” 18 P.S. § 11.709(b).
              However, the confidentiality provision involved in this case is narrower
than the provisions relied upon in Feldman and our more recent, unreported case,
Pennsylvania Department of Revenue v. Wagaman (Pa. Cmwlth., No. 1494 C.D.
2019, filed December 30, 2021). In Wagaman, we held that information which
would require analysis of an informational report, the aggregate tax totals gathered
in a neighborhood improvement zone by tax category, was confidential. Wagaman
interpreted a newly amended Section 731 of The Fiscal Code,8 72 P.S. § 731 (relating
to confidential information), which provides:

              Except as provided by law, any information gained by any
              administrative department, board, or commission, as a
              result of any returns, reports, correspondence, claims,
              investigations, hearings, certifications or verifications
              required or authorized under the statutes of the
              Commonwealth imposing taxes or bonus for state
              purposes, or providing for the collection of the same,
              providing for credits as administered by the [Department]
              independently or in conjunction with other agencies or
              revenue transfers to improvement or economic
              development zones shall be confidential except for official
              purposes . . . .




    8
      Section 731 of Act of April 9, 1929, P.L. 343, as amended, added by Section 9 of Act of
June 6, 1939, P.L. 261, 72 P.S. § 731. The amendment adding “reports” to the definition of
confidential information was added by Act of June 30, 2021, P.L. 62 (effective July 1, 2021,
retroactive to January 1, 2016).


                                             6
Thus, Feldman and Wagaman each address statutes that prohibit the disclosure not
only of information contained in submissions, but also, in each case, records
produced by an agency in reports.
              Conversely, Section 302(a) of the Act is a narrower, more specific,
provision. It renders confidential only “[a]ll information obtained by the
[D]epartment relating to patients,” who are defined by Section 103 of the Act to be
“individual[s].”9 Section 302(a) by its own terms does not make all information,
such as reports, confidential. The larger context of the confidentiality provision
suggests a similar construction, with the Department required to “maintain a
confidential list of [individual] patients . . . to whom it has issued identification
cards” and a list of examples of such information, albeit non-exclusive, which are
by their nature individual (i.e., “[i]ndividual identifying information about patients .
. . .”; “[c]ertifications issued by practitioners”; “[i]nformation on identification
cards”; “[i]nformation provided by Pennsylvania State Police . . . .”; and
“[i]nformation relating to the patient’s serious medical condition”). 35 P.S. §
10231.302(a).      The relationship to individual patients in these prohibitions is
manifest and exclusive. Thus, we conclude that the aggregated data requested is not




    9
      Section 103 of the Act defines “patient” to mean “[a]n individual who: (1) has a serious
medical condition; (2) has met the requirements for certification under this [A]ct; and (3) is a
resident of this Commonwealth.” 35 P.S. § 10231.103 (relating to definitions) (emphasis added).



                                               7
patient information under Section 302(a), and because only patient information is
protected, the requested data is subject to disclosure.10, 11
               The Department next argues that the OOR erred in disregarding the
affidavit stating that no responsive records existed to the request for written policies
for tracking the use of the medical marijuana program. The Department’s affidavit,
affirmed by its open records officer and submitted during the appeals process to the
OOR, stated that she was familiar with the records of the agency, that she had
performed a comprehensive search for responsive records,12 and that there were no
such policies within the Department’s possession. (Affidavit, R.R. at 100a-01a.)
The Department notes that the OOR rejected the affidavit solely on the ground that

    10
         Nevertheless, we reject the contention of Respondents that the provision relating to
aggregate data in the RTKL, see Section 708(d) of the RTKL, 65 P.S. § 67.708(d), and Section
302(a) must be read in pari materia. See Section 305(a) of the RTKL, 65 P.S. § 67.305(a) (records
in an agency’s possession are presumed public unless exempt “under any . . . State law”). The
RTKL is clear; state statutes that designate the “public or nonpublic nature of a record” supersede
the RTKL and its disclosure mandate. Section 306 of the RTKL, 65 P.S. § 67.306; see Highmark
Inc. v. Voltz, 163 A.3d 485 (Pa. Cmwlth. 2017) (en banc) (upholding insurance statutes as statutory
exemption). Our decision here is based exclusively on our reading of Section 302(a).

    11
       The Department also argues that releasing the requested data would subject its employees
to criminal liability. (Dep’t Br. at 15.) However, the misdemeanor provision in Section 1307 of
the Act does not apply where “disclosure is permitted . . . by law or by court order.” 35 P.S. §
10231.1307.

     The Department also argues in a footnote that several other confidentiality provisions in
Pennsylvania Law would be “rendered useless by the OOR’s wholesale provision of aggregate
information.” (Dep’t Br. at 15 n.4). This argument misses the point. It is not the aggregation of
the data that makes it subject to disclosure, but rather the narrow limitation of the confidentiality
provision to patient information, which we have found not to apply to the requested data. Thus,
we do not believe that our holding gives wholesale provision of aggregate information in every
context. See Feldman and Wagaman. Furthermore, this argument is undeveloped and therefore
waived.

    12
       The Department’s denial of the request indicated that the open records officer had been
advised that no such records exist. (Denial Letter, R.R. at 4a.)


                                                 8
it was conclusory, without discrediting the affiant, finding that the Department acted
in bad faith, or even noting contradictory or countervailing evidence.                          The
Department contends that if a record does not exist, it is “axiomatic” that denial of
its existence is sufficient proof. (Dep’t Br. at 17.) The Department suggests that
this constituted a determination concerning the affiant’s credibility, and that while it
might have welcomed the opportunity to participate in an evidentiary hearing, in the
absence of one, the affidavit was sufficient.
               Respondents ask that the Court adopt the OOR’s findings of fact and
legal reasoning. Respondents cite various statements of this Court concerning the
requirements of affidavits addressing attempts to bring records within exemptions to
the RTKL. For such purposes, testimonial affidavits must be relevant and credible
to provide sufficient evidence in support of a claimed exemption. Heavens v. Pa.
Dep’t of Env’t Prot., 65 A.3d 1069, 1074 (Pa. Cmwlth. 2013). An affidavit must be
detailed, nonconclusory, and submitted in good faith, and merely tracking the
language of an exception it presupposes is insufficient to demonstrate that the
responsive records are exempt from disclosure. Pa. State Police v. Muller, 124 A.3d
761, 765 (Pa. Cmwlth. 2015). A generic determination or conclusory statements are
not sufficient to justify the exemption of public records. Off. of the Governor v.
Scolforo, 65 A.3d 1095, 1103 (Pa. Cmwlth. 2013). Respondents assert that the
affidavit provided here lacked the requisite detail and point out evidence that the
Department apparently does track this data to some extent.13

    13
        At a meeting of the Medical Marijuana Advisory Board on August 14, 2019, it was reported
that there were about 180,000 patient registrants in the program (Minutes at 24, R.R. at 52a), and
in response to a board member’s question, it was reported that 50.5% of those patients were
certified for intractable pain and that about 3,000 patients were certified for anxiety, representing
2.7% of the total at that point (Minutes at 27-28, R.R. at 55a-56a). A presentation dated February
13, 2020, given at another Board meeting, available on the Department’s website, breaks down
(Footnote continued on next page…)


                                                 9
              The cases cited by Respondents establish that to meet the burden of
establishing that a record is exempt from disclosure, a testimonial affidavit from an
agency must be detailed and non-conclusory. However, while an agency also has
the burden of proving that a record does not exist, “it may satisfy its burden of proof
. . . with either an unsworn attestation by the person who searched for the record or
a sworn affidavit of nonexistence of the record.” Hodges v. Pa. Dep’t of Health, 29
A.3d 1190, 1192 (Pa. Cmwlth. 2011); Moore v. Off. of Open Recs., 992 A.2d 907,
909 (Pa. Cmwlth. 2010) (search of records and sworn and unsworn affidavits that
documents were not in agency’s possession are enough to satisfy burden of
demonstrating nonexistence). It is questionable to what degree additional detail and
explanation are necessary to establish the nonexistence of a record rather than its
exemption from disclosure. In the absence of any competent evidence that the
agency acted in bad faith or that the agency records exist, the averments in such
affidavits should be accepted as true. Smith Butz, LLC v. Pa. Dep’t of Env’t Prot.,
142 A.3d 941, 945 (Pa. Cmwlth. 2016).
              In the instant case, we have no such countervailing evidence. In
addition, we decline to presume that the compilation of records of medical marijuana
patients by condition means that there are “written policies and procedures” for
tracking the use of the medical marijuana program.             As our review of final
determinations of the OOR is de novo, we need not defer to its findings, particularly
when there is a lack of evidence to support them.




and ranks the proportion of medical marijuana patient registrants by condition. (Powerpoint
Presentation, R.R. at 137a.)



                                            10
             In light of the foregoing, we affirm that portion of the OOR’s
determination relating to disclosure of the number of patients certified by condition
and reverse that portion relating to disclosure of written policies.



                                        _____________________________________
                                        BONNIE BRIGANCE LEADBETTER,
                                        President Judge Emerita




                                          11
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Pennsylvania Department of Health,       :
                       Petitioner        :
                                         :
                  v.                     :   No. 1066 C.D. 2021
                                         :
Ed Mahon and Spotlight PA                :
(Office of Open Records),                :
                        Respondents      :




                                  ORDER


            AND NOW, this 19th day of August, 2022, the determination of the
Office of Open Records is AFFIRMED IN PART and REVERSED IN PART in
accordance with the foregoing opinion.


                                      _____________________________________
                                      BONNIE BRIGANCE LEADBETTER,
                                      President Judge Emerita